Citation Nr: 0419171	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1951 to July 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision issued by 
the VA RO in Detroit, Michigan.  


REMAND

The veteran is service-connected for left knee arthritis, 
rated as 10 percent disabling effective March 11, 2002, the 
date of the initial grant of entitlement to service 
connection.  A VA compensation examination was conducted in 
May 2002.  Since that time the veteran has reported that he 
walks with a bowlegged gait, that his knee hurts, and that he 
experiences knee stiffness.  He indicates that, contrary to 
the May 2002 examination findings, he does take medication 
and does experience popping or dislocation of the knee.  He 
argues that he has a leg length discrepancy not discussed by 
the VA examiner.  He also argues that the VA examiner did not 
adequately address the impact of pain and functional 
impairment of his knee on use, or during flare-ups or 
exacerbations.  

The Board further notes that, in correspondence dated in 
January 2003, the veteran appears to raise claims of 
entitlement to service connection for right knee and back 
disabilities as secondary to his service-connected left knee 
disability.  He specifies that due to his left knee problems 
he has changed his gait and compensated in the use of his 
right lower extremity and back, causing additional 
disability.  He argues that he has developed arthritis in the 
low back and in his right knee and that he experiences 
incapacitating episodes of arthritic symptomatology in these 
three joints.  He specifically argues, therefore, that 
residuals of his left knee arthritis are more appropriately 
rated in tandem with the arthritis affecting his low back and 
right knee.  

38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003) applies to 
traumatic arthritis and provides that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003), which provides that:  

[w]here the limitation of motion of the 
specific joint or joints involved is 
noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, assign a 20 percent 
rating with X-ray evidence of involvement 
of two or more major joints or two or 
more minor joint groups, with occasional 
incapacitating exacerbations, and, assign 
a 10 percent rating with 
X-ray evidence of involvement of two or 
more major joints or two or more minor 
joint groups.  Note (1) states that the 
20 percent and 10 percent ratings based 
on X-ray findings will not be combined 
with ratings based on limitation of 
motion.

The Board finds that, with consideration of the above, a more 
contemporary examination is warranted to ensure consideration 
of all the nature and severity of all existing manifestations 
of left knee disability in determining the propriety of the 
disability rating to be assigned to the veteran's left knee.  
Moreover, based on the nature of the veteran's arguments, set 
out above, the issues of entitlement to service connection is 
warranted for arthritis or other disabilities of the right 
knee and low back as secondary to left knee disability are 
inextricably intertwined with the rating matter on appeal.  
Kellar v. Brown, 6 Vet. App. 157 (1994).  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
must develop all issues which are reasonably raised from a 
liberal reading of the entire record, where these issues are 
inextricably intertwined with the issues on appeal, Myers v. 
Derwinski, 1 Vet. App. 127 (1991), and that all inextricably 
intertwined matters must be adjudicated by the VA prior to 
any determination by the Board on the merits of the claim.  
Harris v. Derwinski, 1 Vet. App. 181, 183 (1991).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
requested to identify all VA and non-VA 
medical providers who have examined or 
treated him for disability of the left 
knee, right knee and low back.  The RO 
should take the appropriate steps to 
obtain identified records not already 
associated with the claims file, to 
include any records of VA treatment, 
diagnostic testing or clinical 
evaluation.

2.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the veteran for a VA 
orthopedic examination.  The examiner 
must review the entire claims folder, to 
include evidence received in connection 
with the above request.  Such tests as 
the examining physician deems necessary 
should be performed, to include X-rays of 
the left and right knees and of the back.  

The examiner is requested to identify all 
existing disabilities of the right knee 
and back, to include confirming or 
refuting the presence of arthritis in 
those joints.  The examiner is requested 
to provide an opinion as to whether it is 
more likely than not or less likely than 
not that the veteran's service-connected 
left knee disability caused or worsened 
the severity of any currently-diagnosed 
right knee or back disability.

The examiner should also record pertinent 
medical complaints, symptoms, and 
clinical findings relevant to the left 
knee.  The veteran's range of active and 
passive left knee motion should be 
reported in degrees.  The examiner should 
identify the extent of any functional 
loss present with respect to the left 
knee due to weakened movement, excess 
fatigability, incoordination, or pain on 
motion/use should be noted.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range of motion loss.  The 
examiner should state whether any pain 
claimed by the veteran is supported by 
adequate pathology and is evidenced by 
his visible behavior.  The examiner 
should also comment on whether the 
veteran experiences flare-ups and if so 
what degree of additional functional 
limitation results.  The examiner should 
include comments relevant to any leg 
length discrepancy, or absence thereof, 
noted on examination.  

All opinions expressed should be 
accompanied by supporting rationale.  

3.  The RO should otherwise review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed with 
respect to the veteran's claim of 
entitlement to an increased initial 
rating for left knee disability, and with 
respect to his newly-raised claims of 
entitlement to service connection for 
disability of the right knee and back.  

4.  After completing the above action, 
the RO should adjudicate the veteran's 
entitlement to service connection for 
disabilities of the right knee and back.  
The RO should provide the veteran with 
notice of any determination made and 
notice of his appellate rights.

5.  The RO should then readjudicate the 
propriety of the rating assigned to the 
veteran's left knee disability, with 
consideration as to the propriety of 
staged ratings pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If the 
rating benefit sought on appeal remains 
denied, the RO should issue the veteran 
and his representative a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
until further notice is received, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  By this action, the Board intimates no opinion, 
legal or factual, as to any ultimate disposition warranted in 
this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. 
§ § 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

